Exhibit 10.2



Greg Case
Aon Service Corporation
United States (U.S.)


July 1, 2014


Relocation Assignment Extension


Dear Greg -


This letter documents the extension of your international assignment for an
additional twenty-four (24) months. For the duration of your ongoing assignment,
you will continue to work exclusively for the benefit of Aon plc. Your current
role as President and Chief Executive Officer, remains unchanged. As an
executive, Aon plc may require you to resign from any directorship or other
corporate office in Aon plc or any affiliate of Aon plc at any time without
compensation and/or take up any other directorship or corporate office for Aon
plc instead of or in addition to such directorship or other office without any
additional remuneration.
With the exception of the changes outlined below, which amend and supplement the
terms of the attached original assignment letter dated January 12, 2012
(Attachment), the terms and conditions of your assignment remain unchanged and
in full force.
1)
Effective July 1, 2014, your annual cost of living allowance (COLA) is USD
97,500. This reflects a foreign exchange rate of USD 1.70 to GBP 1.00.

2)
Your annual base housing allowance will increase by 5% annually effective July
1, 2014 to USD 382,013 and USD 401,113 effective July 1, 2015.

3)
The exchange rates for the COLA and housing allowance will be reviewed quarterly
and adjusted accordingly to reflect foreign exchange variation. I will meet with
you to review the quarterly adjustment methodology.

During your assignment, all components of your remuneration and benefits package
are provided in consideration of your work on behalf of Aon plc and any
corporate office held for such entity.
If you agree to the terms of this extension please sign the declaration below
and return to me. Please contact me or your manager with any questions.
Sincerely -


/s/ Gregory J. Besio
Gregory J. Besio
EVP and Chief Human Resources Officer








I acknowledge receipt of this letter of understanding and accept the terms and
conditions contained herein.


/s/ Greg Case
 
July 1, 2014
Greg Case
 
Date








